PER CURIAM.
We find no merit in the appellant’s only claim of trial error and therefore affirm the conviction under review. We do, however, conclude that the prior offense which formed the basis of the defendant’s sentencing as a habitual violent felony offender did not qualify for that purpose under section 775.084(1)(b), Florida Statutes (1997). See Small v. State, 535 So.2d 622 (Fla. 1st DCA 1988). Accordingly, the habitual violent felony offender sentence is vacated and the cause remanded for appropriate resentenc-ing.